Title: To James Madison from Paul Hamilton, 4 September 1811
From: Hamilton, Paul
To: Madison, James


Dear Sir.City of Washington September 4th. 1811
The enclosed I have just now received, and altho’ it contains nothing specifically important, yet having connection with our foreign relations I think it not amiss to forward it to you. I think that, combining this arrival with the certainty of the departure of Sir Joseph Yorke with his squadron from England, something interesting must very soon be developed.

I have the satisfaction to inform you that the admission here among the knowing ones is, that the elections in the State of Maryland for Electors of a state senate, which took place on Monday last, have resulted favorably to our cause. In Baltimore (City) the republican Majority in favor of Edward Johnson was above 900. In Frederick, Nelson & Cockey had a majority of more than 400. As these are places where uncommon exertions were made by the Federalists, I mention them as striking instances of our success, particularly the latter which heretofore has been against us, and where a certain pamphlet, in an improved shape, was circulated with unceasing industry and activity. This thing was actually reprinted, and seasoned with federal additions annotations &c carried in loads into that County as I have been well informed. However, these good people, for this time, in their ardor have “leaped over the horse instead of jumping into the saddle.” With the usual respects to Mrs. Madison I remain my dear Sir yrs. truly
Paul Hamilton
